
	
		II
		112th CONGRESS
		1st Session
		S. 919
		IN THE SENATE OF THE UNITED STATES
		
			May 9, 2011
			Mr. Harkin (for himself
			 and Mrs. Gillibrand) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To authorize grant programs to ensure successful, safe,
		  and healthy students. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Successful, Safe, and Healthy
			 Students Act of 2011.
		2.PurposeThe purpose of this Act is to assist States
			 in developing and implementing comprehensive programs and strategies to foster
			 positive conditions for learning in public schools, in order to increase
			 academic achievement for all students through the provision of Federal
			 assistance to States for—
			(1)promotion of
			 student physical health and well-being, nutrition, and fitness;
			(2)promotion of
			 student mental health and well-being;
			(3)prevention of
			 violence, harassment (which includes bullying), and substance abuse among
			 students; and
			(4)promotion of safe
			 and supportive schools.
			3.DefinitionsIn this Act:
			(1)Child and
			 adolescent psychiatrist; other qualified psychologist; school counselor; school
			 psychologist; school social workerThe terms child and
			 adolescent psychiatrist, other qualified psychologist,
			 school counselor, school psychologist, and
			 school social worker shall have the meanings given the terms in
			 section 5421(e) of the Elementary and Secondary Education Act of 1965 (20
			 U.S.C. 7245(e)).
			(2)Conditions for
			 learningThe term conditions for learning means
			 conditions that advance student achievement and positive child and youth
			 development by proactively supporting schools (inclusive of in and around the
			 school building, pathways to and from the school and students’ homes,
			 school-sponsored activities, and electronic and social media involving students
			 or school personnel) that—
				(A)promote physical,
			 mental, and emotional health;
				(B)ensure physical
			 and emotional safety for students and staff;
				(C)promote social,
			 emotional, and character development; and
				(D)have the
			 following attributes:
					(i)Provide
			 opportunities for physical activity, good nutrition, and healthy living.
					(ii)Are free of
			 harassment (which includes bullying), abuse, dating violence, and all other
			 forms of interpersonal aggression or violence.
					(iii)Prevent use and
			 abuse of drugs (including tobacco, alcohol, illegal drugs, and unauthorized use
			 of pharmaceuticals).
					(iv)Are free of
			 weapons.
					(v)Do
			 not condone or tolerate unhealthy or harmful behaviors, including
			 discrimination of any kind.
					(vi)Help staff and
			 students to model positive social and emotional skills, including tolerance and
			 respect for others.
					(vii)Promote concern
			 for the well-being of students, including through the presence of caring
			 adults.
					(viii)Employ adults
			 who have—
						(I)high expectations
			 for student conduct, character, and academic achievement; and
						(II)the capacity to
			 establish supportive relationships with students.
						(ix)Engage families
			 and community members in meaningful and sustained ways to promote positive
			 student academic achievement, developmental, and social outcomes.
					(3)Conditions for
			 learning measurement system
				(A)In
			 generalThe term conditions for learning measurement
			 system means a State reporting and information system that measures
			 conditions for learning in the State and is, to the extent possible, part of
			 the State’s statewide longitudinal data system and with the State’s system for
			 reporting the data required under section 1111 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6311).
				(B)Description of
			 systemSuch system shall—
					(i)contain, at a
			 minimum, data from valid and reliable surveys of students and staff and the
			 indicators in clause (ii) that allow staff at the State, local educational
			 agencies, and schools to examine and improve school-level conditions for
			 learning;
					(ii)collect
			 school-level data on—
						(I)physical
			 education indicators;
						(II)individual
			 student attendance and truancy;
						(III)in-school
			 suspensions, out-of-school suspensions, expulsions, referrals to law
			 enforcement, school-based arrests, and disciplinary transfers (including
			 placements in alternative schools) by student;
						(IV)the frequency,
			 seriousness, and incidence of violence and drug-related offenses resulting in
			 disciplinary action in elementary schools and secondary schools in the State;
			 and
						(V)the incidence and
			 prevalence, age of onset, perception of health risk, and perception of social
			 disapproval of drug use and violence, including harassment (which includes
			 bullying), by youth and school personnel in schools and communities;
						(iii)collect and
			 report data, including, at a minimum, the data described in subclauses (II),
			 (III), and (V) of clause (ii), in the aggregate and disaggregated by the
			 categories of race, ethnicity, gender, disability status, migrant status,
			 English proficiency, and status as economically disadvantaged, and cross
			 tabulated across all of such categories by gender and by disability;
					(iv)protect student
			 privacy, consistent with applicable data privacy laws and regulations,
			 including section 444 of the General Education Provisions Act (20 U.S.C. 1232g,
			 commonly known as the Family Educational Rights and Privacy Act of
			 1974); and
					(v)to
			 the extent possible, utilize a web-based reporting system.
					(C)Compiling
			 statisticsIn compiling the statistics required to measure
			 conditions for learning in the State—
					(i)the
			 offenses described in subparagraph (B)(ii)(IV) shall be defined pursuant to the
			 State's criminal code, and aligned to the extent possible, with the Federal
			 Bureau of Investigation’s Uniform Crime Reports categories, but shall not
			 identify victims of crimes or persons accused of crimes and the collected data
			 shall include incident reports by school officials, anonymous student surveys,
			 and anonymous teacher surveys;
					(ii)the performance
			 metrics that are established under section 5(i) shall be collected and the
			 performance on such metrics shall be defined and reported uniformly
			 statewide;
					(iii)the State shall
			 collect, analyze, and use the data under subparagraph (B)(ii), as required
			 under section 5(g)(5), at least annually, except the indicators under
			 subparagraph (B)(ii)(V) may be collected, at a minimum, every 2 years;
			 and
					(iv)grant recipients
			 and subgrant recipients shall use the data for planning and continuous
			 improvement of activities implemented under this Act, and may collect data for
			 indicators that are locally defined, and that are not reported to the State, to
			 meet local needs (so long as such indicators are aligned with the conditions
			 for learning).
					(4)Drug and
			 violence preventionThe term drug and violence
			 prevention means—
				(A)with respect to
			 drugs, prevention, early intervention, rehabilitation referral, or education
			 related to the abuse and illegal use of drugs (including tobacco, alcohol,
			 illegal drugs, and unauthorized use of pharmaceuticals) to—
					(i)raise awareness
			 about the costs and consequences of substance use and abuse;
					(ii)change
			 attitudes, perceptions, and social norms about the dangers and acceptability of
			 alcohol, tobacco, and drugs; and
					(iii)reduce access
			 to and use of alcohol, tobacco, and drugs; and
					(B)with respect to
			 violence, the promotion of school safety on school premises, going to and from
			 school, and at school-sponsored activities, through the creation and
			 maintenance of a school environment that—
					(i)is
			 free of weapons;
					(ii)fosters
			 individual responsibility and respect for the rights and dignity of
			 others;
					(iii)employs
			 positive, preventative approaches to school discipline, such as schoolwide
			 positive behavior supports and restorative justice, that improve student
			 engagement while minimizing students’ removal from instruction and reducing
			 disparities among the subgroups of students described in section
			 1111(b)(2)(C)(v) of the Elementary and Secondary Education Act of 1965 (20
			 U.S.C. 6311(b)(2)(C)(v)); and
					(iv)demonstrates
			 preparedness and readiness to respond to, and recover from, incidents of school
			 violence, such that students and school personnel are free from—
						(I)violent and
			 disruptive acts;
						(II)harassment
			 (which includes bullying);
						(III)sexual
			 harassment, dating violence, and abuse; and
						(IV)victimization
			 associated with prejudice and intolerance.
						(5)Eligible local
			 applicantThe term eligible local applicant means a
			 local educational agency, a consortium of local educational agencies, or a
			 nonprofit organization that has a track record of success in implementing the
			 proposed activities and has signed a memorandum of understanding with a local
			 educational agency or consortium of local educational agencies to—
				(A)implement
			 school-based activities; and
				(B)conduct
			 school-level measurement of conditions for learning that are consistent with
			 this Act.
				(6)HarassmentThe
			 term harassment means conduct, including bullying, that is
			 sufficiently severe, persistent, or pervasive to limit a student’s ability to
			 participate in or benefit from a program or activity of a public school or
			 educational agency, or to create a hostile or abusive educational environment
			 at a program or activity of a public school or educational agency, including
			 acts of verbal, nonverbal, or physical aggression, intimidation, or hostility,
			 if such conduct is based on—
				(A)a student’s
			 actual or perceived race, color, national origin, sex, disability, sexual
			 orientation, gender identity, or religion;
				(B)the actual or
			 perceived race, color, national origin, sex, disability, sexual orientation,
			 gender identity, or religion of a person with whom a student associates or has
			 associated; or
				(C)any other
			 distinguishing characteristics that may be defined by a State or local
			 educational agency.
				(7)Local
			 educational agencyThe term local educational agency
			 has the meaning given the term in section 9101 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7801).
			(8)Physical
			 education indicatorsThe term physical education
			 indicators means a set of measures for instruction on physical activity,
			 health-related fitness, physical competence, and cognitive understanding about
			 physical activity. Such indicators shall be publicly reported annually in the
			 State’s conditions for learning measurement system, and shall include—
				(A)for the State,
			 for each local educational agency in the State, and for each school in the
			 State, the average number of minutes that all students spend in required
			 physical education, and the average number of minutes that all students engage
			 in moderate to vigorous physical activity, as measured against established
			 recommended guidelines of the Centers for Disease Control and Prevention and
			 the Department of Health and Human Services;
				(B)for the State,
			 the percentage of local educational agencies that have a required,
			 age-appropriate physical education curriculum that adheres to Centers for
			 Disease Control and Prevention guidelines and State standards;
				(C)for the State,
			 for each local educational agency in the State, and for each school in the
			 State, the percentage of elementary school and secondary school physical
			 education teachers who are State licensed or certified to teach physical
			 education;
				(D)for the State,
			 and for each local educational agency in the State, the percentage of schools
			 that have a State certified or licensed physical education teacher certified in
			 adapted physical education; and
				(E)for each school
			 in the State, the number of indoor square feet and the number of outdoor square
			 feet used primarily for physical education.
				(9)Programs to
			 promote mental healthThe term programs to promote mental
			 health means programs that—
				(A)develop students’
			 social and emotional competencies; and
				(B)link students
			 with local mental health systems as follows:
					(i)Enhance, improve,
			 or develop collaborative efforts between school-based service systems and
			 mental health service systems to provide, enhance, or improve prevention,
			 diagnosis, and treatment services to students, and to improve student social
			 emotional competencies.
					(ii)Enhance the
			 availability of crisis intervention services, appropriate referrals for
			 students potentially in need of mental health services, including suicide
			 prevention, and ongoing mental health services.
					(iii)Provide
			 training for the school personnel and mental health professionals who will
			 participate in the program.
					(iv)Provide
			 technical assistance and consultation to school systems, mental health
			 agencies, and families participating in the program.
					(v)Provide services
			 that establish or expand school counseling and mental health programs
			 that—
						(I)are comprehensive
			 in addressing the counseling, social, emotional, behavioral, mental health, and
			 educational needs of all students;
						(II)use a
			 developmental, preventive approach to counseling and mental health
			 services;
						(III)are
			 linguistically appropriate and culturally responsive;
						(IV)increase the
			 range, availability, quantity, and quality of counseling and mental health
			 services in the elementary schools and secondary schools of the local
			 educational agency;
						(V)expand counseling
			 and mental health services through school counselors, school social workers,
			 school psychologists, other qualified psychologists, or child and adolescent
			 psychiatrists;
						(VI)use innovative
			 approaches to—
							(aa)increase
			 children's understanding of peer and family relationships, work and self,
			 decisionmaking, or academic and career planning; or
							(bb)improve peer
			 interaction;
							(VII)provide
			 counseling and mental health services in settings that meet the range of
			 student needs;
						(VIII)include
			 professional development appropriate to the activities covered in this
			 paragraph for teachers, school leaders, instructional staff, and appropriate
			 school personnel, including training in appropriate identification and early
			 intervention techniques by school counselors, school social workers, school
			 psychologists, other qualified psychologists, or child and adolescent
			 psychiatrists;
						(IX)ensure a team
			 approach to school counseling and mental health services in the schools served
			 by the local educational agency;
						(X)ensure work
			 toward ratios recommended—
							(aa)by
			 the American School Counselor Association of 1 school counselor to 250
			 students;
							(bb)by
			 the School Social Work Association of America of 1 school social worker to 400
			 students; and
							(cc)by
			 the National Association of School Psychologists of 1 school psychologist to
			 700 students; and
							(XI)ensure that
			 school counselors, school psychologists, other qualified psychologists, school
			 social workers, or child and adolescent psychiatrists paid from funds made
			 available under this program spend a majority of their time counseling or
			 providing mental health services to students or in other activities directly
			 related to such processes.
						(10)Programs to
			 promote physical activity, education, fitness, and nutritionThe
			 term programs to promote physical activity, education, fitness, and
			 nutrition means programs that increase and enable active student
			 participation in physical well-being activities and provide teacher
			 professional development. Such programs shall be comprehensive in nature, and
			 include opportunities for professional development for teachers of physical
			 education to stay abreast of the latest research, issues, and trends in the
			 field of physical education, and 1 or more of the following activities:
				(A)Fitness education
			 and assessment to help students understand, improve, or maintain their physical
			 well-being.
				(B)Instruction in a
			 variety of motor skills and physical activities designed to enhance the
			 physical, mental, social, and emotional development of every student.
				(C)Development of,
			 and instruction in, cognitive concepts about motor skill and physical fitness
			 that support a lifelong healthy lifestyle.
				(D)Opportunities to
			 develop positive social and cooperative skills through physical
			 activity.
				(E)Instruction in
			 healthy eating habits and good nutrition.
				(11)SecretaryThe
			 term Secretary means the Secretary of Education.
			(12)StateThe
			 term State has the meaning given the term in section 9101 of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
			4.ReservationsFrom amounts made available under section 9,
			 the Secretary shall reserve—
			(1)for the first 3
			 years for which funding is made available under such section to carry out this
			 Act—
				(A)not more than 30
			 percent of such amounts or $30,000,000, whichever amount is more, for State
			 conditions for learning measurement system grants, distributed to every State
			 (by an application process consistent with section 5(d)(1)) in an amount
			 proportional to each State’s share of funding under part A of title I of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.), to
			 develop the State’s conditions for learning measurement system, and to conduct
			 a needs analysis to meet the requirements of section 5(d)(2)(D); and
				(B)not more than 68
			 percent of such amounts for Successful, Safe, and Healthy Students State Grants
			 under section 5;
				(2)for the fourth
			 year and each subsequent year for which funding is made available under section
			 9 to carry out this Act, not less than 98 percent of such amounts for
			 Successful, Safe, and Healthy Students State Grants under section 5; and
			(3)in each year for
			 which funding is made available under section 9 to carry out this Act, not more
			 than 2 percent of such amounts for technical assistance and evaluation.
			5.Successful,
			 Safe, and Healthy Students State grants
			(a)PurposeThe
			 purpose of this section is to provide funding to States to implement
			 comprehensive programs that address conditions for learning in schools in the
			 State. Such programs shall be based on—
				(1)scientifically
			 valid research; and
				(2)an analysis of
			 need that considers, at a minimum, the indicators in the conditions for
			 learning measurement system.
				(b)State
			 grants
				(1)In
			 generalFrom amounts reserved under section 4 for Successful,
			 Safe, and Healthy Students State Grants, the Secretary shall award grants to
			 States to carry out the purpose of this section.
				(2)Awards to
			 States
					(A)Formula
			 grantsIf the total amount reserved under section 4 for
			 Successful, Safe, and Healthy Students State Grants for a fiscal year is
			 $500,000,000 or more, the Secretary shall allot to each State with an approved
			 application an amount that bears the same relationship to such total amount as
			 the amount received under part A of title I of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6311 et seq.) by such State for such fiscal
			 year bears to the amount received under such part for such fiscal year by all
			 States.
					(B)Competitive
			 grants
						(i)In
			 generalIf the total amount reserved under section 4 for
			 Successful, Safe, and Healthy Students State Grants for a fiscal year is less
			 than $500,000,000, the Secretary shall award grants under this section on a
			 competitive basis.
						(ii)Sufficient
			 size and scopeIn awarding grants on a competitive basis pursuant
			 to clause (i), the Secretary shall ensure that grant awards are of sufficient
			 size and scope to carry out required and approved activities under this
			 section.
						(c)EligibilityTo
			 be eligible to receive a grant under this section, a State shall demonstrate
			 that it has—
				(1)established a
			 statewide physical education requirement that is consistent with widely
			 recognized standards; and
				(2)required all
			 local educational agencies in the State to—
					(A)establish
			 policies that prevent and prohibit harassment (which includes bullying) in
			 schools; and
					(B)provide—
						(i)annual notice to
			 parents and students describing the full range of prohibited conduct contained
			 in such local educational agency’s discipline policies; and
						(ii)grievance
			 procedures for students or parents to register complaints regarding the
			 prohibited conduct contained in such local educational agency’s discipline
			 policies, including—
							(I)the name of the
			 local educational agency officials who are designated as responsible for
			 receiving such complaints; and
							(II)timelines that
			 the local educational agency will follow in the resolution of such
			 complaints.
							(d)Applications
				(1)In
			 generalA State that desires to receive a grant under this
			 section shall submit an application at such time, in such manner, and
			 containing such information as the Secretary may require.
				(2)Content of
			 applicationAt a minimum, the application shall include—
					(A)documentation of
			 the State’s eligibility to receive a grant under this section, as described in
			 subsection (c);
					(B)an assurance that
			 the policies used to prohibit harassment (which includes bullying) in schools
			 required under subsection (c)(2)(A) emphasize alternatives to school suspension
			 that minimize students’ removal from grade-level instruction, promote mental
			 health, and only allow out-of-school punishments in severe or persistent
			 cases;
					(C)a plan for
			 improving conditions for learning in schools in the State in a manner
			 consistent with the requirements of the program that may be a part of a broader
			 statewide child and youth plan, if such a plan exists and is consistent with
			 the requirements of this Act;
					(D)a needs analysis
			 of the conditions for learning in schools in the State, which—
						(i)shall include a
			 description of, and data measuring, the State's conditions for learning;
			 and
						(ii)may be a part of
			 a broader statewide child and youth needs analysis, if such an analysis exists
			 and is consistent with the requirements of this Act;
						(E)a description of
			 how the activities the State proposes to implement with grant funds are
			 responsive to the results of the needs analysis described in subparagraph (C);
			 and
					(F)a description of
			 how the State will—
						(i)develop, adopt,
			 adapt, or implement the State's conditions for learning measurement system, and
			 how the State will ensure that all local educational agencies and schools in
			 the State participate in such system;
						(ii)ensure the
			 quality of the State's conditions for learning data collection, including the
			 State's plan for survey administration and for ensuring the reliability and
			 validity of survey instruments;
						(iii)coordinate the
			 proposed activities with other Federal and State programs, including programs
			 funded under this Act, which may include programs to expand learning time and
			 for before- and after-school programming in order to provide sufficient time to
			 carry out the activities described in this Act;
						(iv)assist local
			 educational agencies to align activities with funds the agencies receive under
			 the program with other funding sources in order to support a coherent and
			 non-duplicative program;
						(v)solicit and
			 approve subgrant applications, including how the State will—
							(I)allocate funds
			 for statewide activities and subgrants for each year of the grant, consistent
			 with allocation requirements under subsection (h)(2); and
							(II)consider the
			 results of the analysis described in subparagraph (C) in the State’s
			 distribution of subgrants;
							(vi)address the
			 needs of diverse geographic areas in the State, including rural and urban
			 communities;
						(vii)provide
			 assistance to local educational agencies and schools in their efforts to
			 prevent and appropriately respond to incidents of harassment (which includes
			 bullying), including building the capacity of such agencies and schools to
			 educate family and community members regarding the agencies' and schools'
			 respective roles in preventing and responding to such incidents; and
						(viii)provide
			 assistance to local educational agencies and schools in their efforts to
			 implement positive, preventative approaches to school discipline, such as
			 schoolwide positive behavior supports and restorative justice, that improve
			 student engagement while minimizing students’ removal from instruction and
			 reducing significant school discipline rates and disciplinary disparities among
			 the subgroups of students described in section 1111(b)(2)(C)(v) of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6311(b)(2)(C)(v)).
						(3)Peer
			 reviewThe Secretary shall establish a peer review process to
			 review applications submitted under this subsection.
				(e)Duration
				(1)In
			 generalA State that receives a grant under this section may
			 receive funding for not more than 5 years in accordance with this
			 subsection.
				(2)Initial
			 periodThe Secretary shall award grants under this section for an
			 initial period of not more than 3 years.
				(3)Grant
			 extensionThe Secretary may extend a competitive grant awarded to
			 a State under this section for not more than an additional 2 years if the State
			 shows sufficient improvement, as determined by the Secretary, against baseline
			 data for the performance metrics established under subsection (i).
				(f)Reservation and
			 use of fundsA State that receives a grant under this section
			 shall—
				(1)reserve not more
			 than 10 percent of the grant funds for administration of the program, technical
			 assistance, and the development, improvement, and implementation of the State’s
			 conditions for learning measurement system, as described in paragraphs (1)
			 through (5) of subsection (g); and
				(2)use the remainder
			 of grant funds after making the reservation under paragraph (1) to award
			 subgrants, on a competitive basis, to eligible local applicants.
				(g)Required State
			 activitiesA State that receives a grant under this section
			 shall—
				(1)not later than 1
			 year after receipt of the grant, develop, adapt, improve, or adopt and
			 implement a statewide conditions for learning measurement system (unless the
			 State can demonstrate, to the satisfaction of the Secretary, that an
			 appropriate system has already been implemented) that annually measures the
			 State’s progress in the conditions for learning for every public school in the
			 State;
				(2)collect
			 information in each year of the grant on the conditions for learning at the
			 school-building level through comprehensive needs assessments of students,
			 school staff, and family perceptions, experiences, and behaviors;
				(3)collect annual
			 incident data at the school-building level that are accurate and
			 complete;
				(4)publicly report,
			 at the school level and district level, the data collected in the conditions
			 for learning measurement system each year in a timely and highly accessible
			 manner;
				(5)use, on a
			 continuous basis, the results of the conditions for learning measurement system
			 to—
					(A)identify and
			 address conditions for learning statewide;
					(B)help subgrantees
			 identify and address school and student needs; and
					(C)provide
			 individualized assistance to the lowest-performing schools (consistent with
			 section 1116 of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6316)) and schools with significant conditions for learning weaknesses as
			 identified through the conditions for learning measurement system with
			 implementation of activities under this Act; and
					(6)award subgrants,
			 consistent with subsection (h), to eligible local applicants.
				(h)Subgrants
				(1)In
			 general
					(A)Awarding of
			 subgrantsA State that receives a grant under this section shall
			 award subgrants, on a competitive basis, to eligible local applicants (which
			 may apply in partnership with 1 or more community-based organizations)—
						(i)based on need as
			 identified by data from State and local conditions for learning measurement
			 systems;
						(ii)that are of
			 sufficient size and scope to enable subgrantees to carry out approved
			 activities; and
						(iii)to implement
			 programs that—
							(I)are comprehensive
			 in nature;
							(II)are based on
			 scientifically valid research;
							(III)are consistent
			 with achieving the conditions for learning;
							(IV)are part of a
			 strategy to achieve all the conditions for learning; and
							(V)address 1 or more
			 of the categories described in paragraph (2)(A).
							(B)AssistanceA
			 State that receives a grant under this section shall provide assistance to
			 subgrant applicants and recipients in the selection of scientifically valid
			 programs and interventions.
					(2)Allocation
					(A)In
			 generalIn awarding subgrants under this section, each State
			 shall ensure that, for the aggregate of all subgrants awarded by the
			 State—
						(i)not
			 less than 20 percent of the subgrant funds are allocated to carry out drug and
			 violence prevention;
						(ii)not less than 20
			 percent of the subgrant funds are allocated to carry out programs to promote
			 mental health; and
						(iii)not less than
			 20 percent of the subgrant funds are allocated to carry out programs to promote
			 physical activity, education, fitness, and nutrition.
						(B)Rule of
			 constructionNothing in this section shall be construed to
			 require States, in making subgrants to eligible local applicants, to require
			 subgrant recipients to use 20 percent of grant funds for drug and violence
			 prevention, 20 percent of grant funds for the promotion of mental health, and
			 20 percent of grant funds for the promotion of physical activity, education,
			 fitness, and nutrition.
					(3)ApplicationsAn
			 eligible local applicant that desires to receive a subgrant under this
			 subsection shall submit to the State an application at such time, in such
			 manner, and containing such information as the State may require.
				(4)PriorityIn
			 awarding subgrants under this subsection, a State shall give priority to
			 applications that—
					(A)demonstrate the
			 greatest need according to the results of the State’s conditions for learning
			 survey; and
					(B)propose to serve
			 schools with the highest concentrations of poverty, based on the percentage of
			 students receiving or are eligible to receive a free or reduced price lunch
			 under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et
			 seq.).
					(5)Activities of
			 subgrant recipientsEach recipient of a subgrant under this
			 subsection shall, for the duration of the subgrant—
					(A)carry out
			 activities—
						(i)the
			 need for which has been identified, at a minimum, through the conditions for
			 learning measurement system; and
						(ii)that are part of
			 a comprehensive strategy or framework to address such need, in 1 or more of the
			 3 categories identified in paragraph (2)(A);
						(B)ensure that each
			 framework, intervention, or program selected be based on scientifically valid
			 research and be used for the purpose for which such framework, intervention, or
			 program was found to be effective;
					(C)use school-level
			 data from the statewide conditions for learning measurement system to inform
			 the implementation and continuous improvement of activities carried out under
			 this Act;
					(D)use data from the
			 statewide conditions for learning measurement system to identify challenges
			 outside of school or off school grounds, (including the need for safe passages
			 for students to and from school), and collaborate with 1 or more
			 community-based organization to address such challenges;
					(E)collect and
			 report to the State educational agency, data for schools served by the subgrant
			 recipient, in a manner consistent with the State’s conditions for learning
			 measurement system;
					(F)establish
			 policies to expand access to quality physical activity opportunities,
			 (including school wellness policies) and establish active school wellness
			 councils, consistent with the requirements of the Child Nutrition Act of 1966
			 (42 U.S.C. 1771 et seq.), which may be part of existing school councils, if
			 such councils exist and have the capacity and willingness to address school
			 wellness;
					(G)engage family
			 members and community-based organizations in the development of conditions for
			 learning surveys, and in the planning, implementation, and review of the
			 subgrant recipient’s efforts under this Act; and
					(H)consider and
			 accommodate the unique needs of students with disabilities and English language
			 learners in implementing activities.
					(i)Accountability
				(1)Establishment
			 of Performance MetricsThe Secretary, acting through the Director
			 of the Institute of Education Sciences, shall establish program performance
			 metrics to measure the effectiveness of the activities carried out under this
			 Act.
				(2)Annual
			 ReportEach State that receives a grant under this Act shall
			 prepare and submit an annual report to the Secretary, which shall include
			 information relevant to the conditions for learning, including on progress
			 towards meeting outcomes for the metrics established under paragraph
			 (1).
				6.Funds reserved
			 for SecretaryFrom the amount
			 reserved under section 4(3), the Secretary shall—
			(1)direct the
			 Institute of Education Sciences to conduct an evaluation of the impact of the
			 practices funded or disseminated by the Successful, Safe, and Healthy Students
			 State Grants program; and
			(2)provide technical
			 assistance to applicants, recipients, and subgrant recipients of the programs
			 funded under this Act.
			7.Prohibited uses of
			 fundsNo funds appropriated
			 under this Act may be used to pay for—
			(1)school resource officer or other security
			 personnel salaries, metal detectors, security cameras, or other
			 security-related salaries, equipment, or expenses;
			(2)drug testing
			 programs; or
			(3)the development,
			 establishment, implementation, or enforcement of zero-tolerance discipline
			 policies, other than those expressly required under the Gun-Free Schools Act
			 (20 U.S.C. 7151 et seq.).
			8.Federal and
			 State nondiscrimination lawsNothing in this Act shall be construed to
			 invalidate or limit nondiscrimination principles or rights, remedies,
			 procedures, or legal standards available to victims of discrimination under any
			 other Federal law or law of a State or political subdivision of a State,
			 including title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.),
			 title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.), section
			 504 or 505 of the Rehabilitation Act of 1973 (29 U.S.C. 794 and 794a), or the
			 Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.). The
			 obligations imposed by this Act are in addition to those imposed by title VI of
			 the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.), title IX of the
			 Education Amendments of 1972 (20 U.S.C. 1681 et seq.), section 504 of the
			 Rehabilitation Act of 1973 (29 U.S.C. 794), and the Americans with Disabilities
			 Act of 1990 (42 U.S.C. 12101 et seq.).
		9.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this Act $1,000,000,000 for fiscal
			 year 2012 and such sums as may be necessary for each of the 5 succeeding fiscal
			 years.
		
